Citation Nr: 1224297	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory/lung disability to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.

The Veteran submitted additional evidence consisting of private and VA treatment records with a waiver of initial RO consideration of the new evidence. The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010). 

The issue of entitlement to service connection for hypertension to include as due to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was provided with a VA respiratory examination in January 2009.  After evaluating the Veteran, the VA examiner determined that there was no confirmed diagnosis; however, she noted that the Veteran may possibly have pulmonary vascular disorder based on the results of the spirometric evaluation.  The examiner noted that the Veteran has multiple possible causes for developing chronic lung disease; however the Veteran does not appear to have COPD by spirometric evaluation.  With respect to whether the Veteran has a diagnosis of asbestosis, the examiner stated that this was diagnosed by prior chest x-ray.  She then stated that the chest X-ray shows only pleural thickening and not pleural plaques.  She cited an article that while pleural plaques nearly always indicate asbestosis exposure, pleural effusions and pleural thickening can be caused by other factors.  However, she also noted that pleural thickening is frequently a sign of asbestosis, which is a chronic, disabling lung disorder that makes breathing difficult.  The Board finds that it is unclear from the statements of the examiner whether she has determined that the Veteran has asbestosis.  Furthermore, if she did provide a diagnosis of asbestos she did not provide any opinion on whether it is at least as likely as not related to asbestos exposure in service.  It appears that the examiner was only requested to discuss whether the Veteran's prior diagnosis of COPD is related to service and not whether any other respiratory disability found on examination is related to service.  Thus, the Board finds that the Veteran should be provided with another VA examination and opinion to clarify whether or not the Veteran has a respiratory/lung disability (not just COPD), and if so, whether it is at least as likely as not related to asbestos exposure during active military service. 

During the May 2012 Board hearing, the Veteran indicated that his hearing loss has become worse since the April 2007 examination.  See Hearing Transcript p. 14.  Specifically, the Veteran noted that he underwent a recent VA audiological evaluation and he was fitted for different hearing aids.  The Veteran submitted additional VA treatment records in May 2012, which show a slight decrease in hearing loss and changes were made to the Veteran's hearing aids.  See September 2011VA audiological treatment record.  The September 2011 VA treatment record did not provide specific audiogram results; however, the audiologist noted that the Veteran had mild to severe sensorineural hearing loss in the right ear and moderately-severe sensorineural hearing loss in the left ear compared to mild to moderate sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear as described in the April 2007 VA examination.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Board concludes that the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with respect to his service connection claim for a respiratory/lung disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's COPD, emphysema or any other respiratory/lung disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include exposure to asbestos.  The examiner should provide a complete rationale for all conclusions reached.  

2. Schedule the Veteran for a VA examination by an audiologist to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner.  A complete explanation for all opinions expressed must be provided.  

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a respiratory/lung disability and entitlement to an initial increased rating for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


